Matter of Bottorff v Bottorff (2019 NY Slip Op 08095)





Matter of Bottorff v Bottorff


2019 NY Slip Op 08095


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


1137 CAF 18-01906

[*1]IN THE MATTER OF CONRAD A. BOTTORFF, PETITIONER-APPELLANT,
vJENNIFER L. BOTTORFF, RESPONDENT-RESPONDENT.
IN THE MATTER OF JENNIFER L. BOTTORFF, PETITIONER-RESPONDENT,
vCONRAD A. BOTTORFF, RESPONDENT-APPELLANT. 


HAGE & HAGE LLC, UTICA (MICHAEL JOHNSON OF COUNSEL), FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.
SUSAN B. MARRIS, MANLIUS, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered September 4, 2018 in proceedings pursuant to Family Court Act article 6. The order, inter alia, granted the parties joint custody with Jennifer L. Bottorff having primary physical custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court